CONCURRING OPINION OF
MR. JUSTICE WORE
The additional reasons that I have for the reversal are as follows: A lease which does not comply with the Mortgage Law does not come at all within the province of that law. 3f parties make a lease of less than six years, as here, and do not agree on its record the said instrument has no recordable character. It is not merely a defective instrument. Suppose, for example, that the lessor never intended to consent to a record, can the mere will of the lessee in presenting an unrecordable deed frustrate the rights of other *194parties? A cautionary notice of a lease not complying ■with, the Mortgage Law can not give a party any right m pais that he would not otherwise have had. If a party is seeking á right of record independently of a right in pais such a right of record can not arise before the instrument is made recordable. The effect of a cautionary notice in a case like this could at utmost only be to advise third persons of the supposed right of the lessee. Not being a recordable lease, the cautionary notice was ineffective to prevent the cancellation. The provisions of the Mortgage Law with respect to what leases may be recorded are imperative and third persons are not affected in pais by the accident of a cautionary notice in the registry.
It is true that the parties to the lease subsequently filed a lease, or the lease, in which both parties consented to the record. That lease, however, only had a recordable character with regard'to third persons from the moment of its presentation in the registry. The cautionary notice could not avail to give it an effect as of a date previous to its actual presentation. If the matter was doubtful before, the actual presentation to the registry should have dissipated the doubts. Here was a recordable deed of lease presented on a certain day when prior to that day the registrar had an order of cancellation in his possession.
The registrar says that Marrero should have been notified of the cancellation. The appellant counters with some reason that he could not divine the existence of the lease. And after the cautionary notice, if any rights accrued thereby to the lessee, it was too late. The cautionary notice, however, was no more effective than if Marrero had written to Quin-tana saying that Emilia Mollá had given him a lease of less than six years.